Citation Nr: 1621417	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability.   

2. Entitlement to service connection for a lumbar spine disability.   

3. Entitlement to a compensable rating for service-connected bilateral hearing loss disability.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by RO. 

The Board notes that the Veteran was previously represented by Kenneth LaVan, Attorney. In June 2015, the Veteran's attorney withdrew his representation of the Veteran in this appeal pending before the Board. The Veteran has not obtained another representative; therefore, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The Veteran testified before the undersigned in a February 2016 video-conference hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010). A transcript of the hearing is included in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for a lumbar spine disability as well as an increased rating for the bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have tinea pedis.

2. Degenerative joint disease (DJD) of the first metatarsal phalangeal (MTP) joints of both feet was not manifest during service or within one year of separation. A bilateral foot disability is not attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in June 2009 and May 2011. The claims were last adjudicated in November 2012.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded VA examination in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinion obtained in December 2009 are adequate to evaluate the claim for service connection, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis or DJD, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis or DJD is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has a current bilateral foot disability that onset during his period of service. However, the preponderance of the evidence is against a finding that the Veteran's bilateral foot disability onset during service or is otherwise attributable to disease or injury sustained during his period of service and the appeal will be denied. 

A July 1970 service treatment record documents the Veteran's complaint of feet problems. The diagnosis was questionable athlete's foot and the Veteran was advised to use Tinactin and return to the clinic as the occasion required. 

Subsequent to service, the December 2009 report of VA feet examination documents that the Veteran received treatment (conservatively with Tinactin) during service for athlete's foot. The Veteran reported that after service he was prescribed ointment in approximately 1980 to be applied to the top of his feet. He stated that he had been using Tinactin with good control of his condition. Objective examination of his feet showed no evidence of active lesions from tinea pedis. X-ray findings of the feet showed mild to moderate osteoarthritic changes of the first MTP joint bilaterally. Diagnoses of the bilateral foot disorder were tinea pedis, resolved and DJD first MTP joints bilaterally. The examiner opined that the bilateral foot disorder was less likely as not caused by or a result of service. The examiner noted that the Veteran was treated for athlete's foot during service; however, at separation there was no evidence of active disease. Similarly, on present examination, there were no active lesions. Further, the examiner explained the DJD of the first MTP joints of the feet bilaterally was not present during service.

An April 2011 private evaluation reflects the Veteran's report that his recurrent fungal infections of his feet and toenails began during his period of service. He reported that he has treated the infections with topical antifungal creams. On examination, the diagnosis was recurrent onychomycosis by history only.

The preponderance of the evidence is against the claim of service connection for a bilateral foot disability and the appeal will be denied. Pertaining to any bilateral foot disability manifested by tinea pedis or onychomycosis, the Board notes Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131.  The more probative evidence establishes that the Veteran does not have current tinea pedis or onychomycosis. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The December 2009 VA examination report reflects that the tinea pedis (athlete's foot) experienced during service resolved and there was no evidence of active lesions. The April 2011 private evaluation documents diagnosis of recurrent onychomycosis by history only.

Regarding any bilateral foot disability manifested by DJD of the first MTP joints of the feet bilaterally, though the Veteran has current disability, the preponderance of the evidence is against a finding of a linkage between the onset of DJD of the first MTP joints of the feet and a period of service. Rather, the evidence shows that the Veteran's current bilateral foot disability, in this regard, is unrelated to service. (See December 2009 VA examination report). Furthermore there are no complaints or evidence of DJD of the first MTP joints of the feet until many years after service. The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Additionally, there is no evidence of DJD of the first MTP joints of the feet in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (DJD or arthritis) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of DJD or arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran was competent to state that he had athlete's foot in-service. However, he is a lay person and is not competent to establish that he has current tinea pedis or onychomycosis as a result. The Veteran is not competent to diagnose any current tinea pedis or onychomycosis. Similarly, he is not competent to establish that his current DJD of the first MTP joints of the feet onset as a result of service. He is not competent to offer opinion as to etiology of any current DJD of the first MTP joints of the feet. The question regarding the diagnosis or etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claim of entitlement to service connection for a bilateral foot disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral foot disability is denied.   


REMAND

The Veteran testified that there may be outstanding records of treatment for his claimed back disability and service-connected hearing loss that have not been obtained and associated with the electronic claims file. Because VA has been made aware of the existence of treatment records pertinet to the claims on appeal, attempt must be made to obtain these records prior to appellate review. 

The Veteran was last afforded a VA examination for his service-connected hearing loss in December 2011, and has alleged a worsening since that time. Because he is competent to report symptoms, a new examination is necessary prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a lumbar spine disability and hearing loss since he separated from service. Advise the Veteran to sign the appropriate authorization forms. Obtain and associate any outstanding pertinent records with the electronic claims file. 

A specific request should be made for copies of complete treatment records from his employment in the United States Postal Service. Do not associate duplicate records with the file.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2. The Veteran should be scheduled for a VA audio examination to evaluate the current severity and manifestations of his hearing loss. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's hearing loss. The examiner should report all signs and symptoms necessary for rating the Veteran's hearing loss. 

3. After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


